Citation Nr: 1010523	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-32 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for non-service-connected death pension 
benefits.



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

According to an official service department certification, 
the appellant's father had service as a recognized guerrilla 
from June 28, 1945, to October 19, 1945, and in the regular 
Philippine Army from October 20, 1945, to February 21, 1946.  
He was born in 1919, and died in 2007.  According to 
documents in the file, the appellant is his daughter; she was 
born in 1948.

This matter is brought to the Board of Veterans' Appeals 
(Board) from action taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).



FINDINGS OF FACT

1.  The appellant's father was not entitled to receive 
benefits for, and did not have service connection for any 
disabilities during his life and/or at the time of his death.

2.  The appellant's father served as a recognized guerrilla 
from June 28, 1945, to October 19, 1945, and in the regular 
Philippine Army from October 20, 1945, to February 21, 1946.

3.  The appellant is 62 years of age, is unmarried, and 
neither claims nor is shown to have been mentally or 
physically incapable of self-support prior to age 18.



CONCLUSION OF LAW

Basic eligibility for VA non-service-connected death pension 
benefits is not established.  38 U.S.C.A. §§ 101(4)(A), 
104(a), 107(a), 1521, 1541, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.1, 3.3, 3.22, 3.57, 3.203 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part 
at 38 C.F.R § 3.159, amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.

The questions before the Board are whether the appellant's 
late father had qualifying service to establish eligibility 
for non-service-connected death pension benefits and/or 
whether she is entitled to benefits as his surviving child.  
The record includes service department verification of the 
appellant's service.  Because qualifying service and how it 
may be established are governed by specific law and 
regulations, and because the service department's 
certification as to recognition of service is binding, the 
Board's review is limited to interpreting the pertinent 
statutes and regulations.  Similarly, the question of whether 
she is entitled to benefits as his child is a legal issue.

Where, as here, the interpretation of the law is dispositive 
of the appeal, neither the duty to notify nor the duty to 
assist provisions of the VCAA apply.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

II.  Legal Criteria, Factual Background, and Analysis

The appellant asserts that she is eligible for death pension 
benefits as a survivor of a veteran of wartime military 
service.

In general, certain survivors including a spouse, child, 
etc., of a veteran may be entitled to receive VA non-service-
connected death pension benefits if such veteran had 
qualifying service under 38 U.S.C.A. § 1521(j) or, at the 
time of death, was receiving or entitled to receive 
compensation for a service-connected disability based on 
service during a period of war.  See 38 U.S.C.A. § 1541(a) 
(West 2002).

A "veteran" is a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Active military, 
naval, and air service includes active duty.  In turn, 
"active duty" is defined as full time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" 
consist of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including organized guerrilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under 
contracts of National Service Life Insurance entered into 
before February 18, 1946; chapter 10 of title 37; and 
chapters 11, 13 (except section 412(a)), and 23 of this 
title. See 38 U.S.C.A. § 107(a) (West 2002).  In effect, 
those persons with such service (and those upon whose service 
benefits for others, as in this case, may ultimately rely) 
are not entitled to non-service-connected VA disability 
pension benefits.  See Cacalda v. Brown, 9 Vet. App. 261, 264 
(1996).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also Venturella v. Gober, 10 Vet. App. 340, 341-
42 (1997); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993) 
(both embracing the holding in Duro). 

In determining whether an individual had any recognized 
active service, service in the Commonwealth Army of the 
Philippines is included, from and after the dates such units 
were called into service of the Armed Forces of the United 
States.  38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40(c).  Service 
as a guerrilla is also included if the individual served 
under a commissioned officer of the United States Army, Navy, 
or Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States forces.  Guerrilla service is established if a 
service department certifies that the individual had 
recognized guerrilla service, or unrecognized guerrilla 
service under a recognized commissioned officer if the 
individual was a former member of the United States Armed 
Forces or the Commonwealth Army.  38 C.F.R. § 3.40(d).

Here, the appellant's father had recognized guerrilla and 
regular Philippine Army service, as verified by the United 
States Army service department.  Thus, his service falls into 
the categories which have been deemed not to be active 
military service for VA benefits purposes, and thus a 
surviving claimant would not be not entitled to non-service-
connected death pension.  See 38 U.S.C.A. § 107(a); Cacalda, 
supra, at 265-66.

Even separate from the lack of qualifying service by the 
decedent, however, the appellant claims as his surviving, 
unremarried, child, and states that she is now indigent.  She 
was born in 1948 and is now 62 years of age.  She has not 
argued nor is there any evidence submitted to support that 
she was rendered by physical or mental handicap as being 
incapable of self support before age 18.

The term "child" for purposes of title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356.

In order to establish entitlement to recognition as the 
helpless child of the Veteran, it must be shown that the 
claimant/appellant was permanently incapable of self support 
by reason of mental or physical defect as of his or her 
eighteenth birthday.  See 38 C.F.R. § 3.356(a).  Rating 
determinations regarding helpless child status are made 
solely on the basis of whether the child is permanently 
incapable of self-support through his/her own efforts, by 
reason of physical or mental defects.  Rating criteria 
applicable to disabled veterans are not controlling.  The 
question of permanent incapacity for self-support is one of 
fact, for determination by the rating agency on competent 
evidence of record in the individual case.  Id.

The principal factors for consideration under 38 C.F.R. § 
3.356 are:

(1)  The fact that a claimant is earning his 
or her own support is prima facie evidence 
that he or she is not incapable of self-
support.  Incapacity for self-support will not 
be considered to exist when the child by his 
or her own efforts is provided with sufficient 
income for his or her reasonable support.

(2)  A child shown by proper evidence to have 
been permanently incapable of self-support 
prior to the date of attaining the age of 18 
years, may be so held at a later date even 
though there may have been a short intervening 
period or periods when his or her condition 
was such that he or she was employed, provided 
the cause of incapacity is the same as that 
upon which the original determination was made 
and there were no intervening diseases or 
injuries that could be considered as major 
factors.  Employment which was only casual, 
intermittent, tryout, unsuccessful, or 
terminated after a short period by reason of 
disability, should not be considered as 
rebutting permanent incapability of self- 
support otherwise established.

(3)  It should be borne in mind that 
employment of a child prior or subsequent to 
the delimiting age may or may not be a normal 
situation, depending on the educational 
progress of the child, the economic situation 
of the family, indulgent attitude of parents, 
and the like.  In those cases where the extent 
and nature of disability raises some doubt as 
to whether they would render the average 
person incapable of self-support, factors 
other than employment are for consideration. 
In such cases there should be considered 
whether the daily activities of the child in 
the home and community are equivalent to the 
activities of employment of any nature within 
the physical or mental capacity of the child 
which would provide sufficient income for 
reasonable support.  Lack of employment of the 
child either prior to the delimiting age or 
thereafter should not be considered as a major 
factor in the determination to be made, unless 
it is shown that it was due to physical or 
mental defect and not to mere disinclination 
to work or indulgence of relatives or friends.

(4)  The capacity of a child for self-support 
is not determinable upon employment afforded 
solely upon sympathetic or charitable 
considerations and which involved no actual or 
substantial rendition of services.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in cases such as this the "focus of analysis must 
be on the claimant's condition at the time of his or her 18th 
birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  
In other words, for purposes of initially establishing 
helpless child status, the claimant's condition subsequent to 
his or her eighteenth birthday is not for consideration.  If 
the claimant is shown to be capable of self-support at 
eighteen, VA is required to proceed no further. Id.  However, 
if a finding is made that a claimant was permanently 
incapable of self-support as of his or her eighteenth 
birthday, then evidence of the claimant's subsequent 
condition becomes relevant for the second step of the 
analysis, that is, whether there is improvement sufficient to 
render the claimant capable of self-support after the age of 
18.  Id.  That has not been either claimed or in any manner 
shown in this case.

While the Board acknowledges the appellant's sincere 
assertion that she should be entitled to death pension 
benefits, and understands that she is in need of finances 
because she is indigent, nonetheless the law is dispositive 
with regard to both pivotal and mandatory facets of the 
issue.  

The Board further notes that we are bound by the service 
department's findings as to the decedent's service, which 
does not establish that he served on active duty in the 
United States Armed Forces.  See Duro, supra.  Thus, the 
appellant's father did not have the requisite service for 
basic eligibility for non-service-connected death pension 
benefits as required by law.  Moreover, the appellant is not 
qualified in any case as his surviving child under the 
pertinent law and regulations cited above.

Consequently, the Board determines that there is no legal 
basis on which the appellant's claim for non-service-
connected death pension benefits can be based.  As the law, 
and not the evidence, is dispositive, the appeal is denied 
due to the absence of legal merit.  See Sabonis, supra; see 
also Venturella, supra, at 342.  

The Board has no choice but deny the appellant's death 
pension claim.  38 U.S.C.A. §§ 501(a), 7104(c) (West 2002); 
38 C.F.R. § 19.5 (2009).




ORDER

Basic eligibility for non-service-connected death pension 
benefits is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


